    Case 3:18-cv-00345 Document 21 Filed on 09/11/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION



Breit and Diane Steele                   §
                                         §
versus                                   §             Case Number: 3:18−cv−00345
                                         §
Wright National Flood Insurance          §
Company

                           Notice of Reassignment

       Pursuant to General Order No. 2019−8, this case is reassigned to the docket of
United States District Judge Jeffrey V Brown. Deadlines in scheduling orders remain
in effect.

      Until Judge Jeffrey V. Brown issues formal rules, please follow Magistrate
Judge Andrew Edison's court procedures which can be found at www.txs.uscourts.gov.


Date: September 11, 2019
                                                              David J. Bradley, Clerk
